



EXHIBIT 10.1




THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT WITH
CONSENT OF GUARANTOR IS SUBJECT TO ARBITRATION PURSUANT TO THE FEDERAL
ARBITRATION ACT AND/OR §15-48-10 OF THE SOUTH CAROLINA CODE OF LAWS (1976), AS
AMENDED.






FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT WITH CONSENT OF
GUARANTOR


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT WITH
CONSENT OF GUARANTOR (the “Amendment”) effective as of June 12, 2018, by and
among Vicon Industries, Inc., (the “Borrower”), NIL Funding Corporation (the
“Lender”), and IQinVision, Inc. (the “Guarantor”).


W I T N E S S E T H:


WHEREAS, Borrower, Lender, and Guarantor executed that certain Second Amended
and Restated Credit Agreement with Consent of Guarantor, dated as of April 20,
2017 (the “Credit Agreement”); and


WHEREAS, Borrower, Lender, and Guarantor now desire to modify and amend certain
terms of the Credit Agreement as hereinafter provided.


NOW, THEREFORE, in consideration of the premises and agreements contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.
Capitalized terms used herein but not defined shall have the meaning ascribed to
them in the Security Agreement.



2.
The Credit Agreement is hereby amended as follows:



a.
From the effective date until September 1, 2018, Section 4.9 of the Credit
Agreement shall be of no force or effect.



b.
As of September 2, 2018, Section 4.9 of the Credit Agreement shall
automatically, without any further action of any kind, be reinstated into the
Credit Agreement and be of full force and effect.



c.
From the effective date until September 2, 2018, the Borrower shall not be
permitted to borrow any additional funds from Lender. After September 2, 2018,
the Borrower may only borrow additional funds from the Lender pursuant to the
terms and conditions of the Loan Documents.



3.
Lender hereby waives any Event of Default with respect to Section 4.9 that may
have occurred prior to the effective date.



4.
Each of the existing Loan Documents (as defined in the Credit Agreement) is
hereby further amended to provide that each reference to any one or more of the
Loan Documents (including the Credit Agreement) contained in the Credit
Agreement or any of the other Loan Documents is deemed to refer to such
documents as modified by this Amendment. In addition, this Amendment shall be
deemed to be included as a “Loan Document” in any and all references to the
“Loan Documents” contained in any of the Loan Documents existing as of the date
hereof or which are executed following the date hereof.






--------------------------------------------------------------------------------









5.
Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default. As a further inducement to the Lender to enter into this
Amendment, Borrower and each Guarantor further represents, warrants, covenants
and acknowledges (as applicable) as follows (it being acknowledged by all
parties that each such representation, warranty, covenant and acknowledgment
relates to material matters upon which Lender has relied):



(a)    There are no defenses, offsets or counterclaims or other claims, legal or
equitable, available to Borrower, any Guarantor, or any other person or entity
with respect to this Amendment, the Loan Documents, or any other instrument,
document and/or agreement described herein or therein, as modified and amended
hereby, or with respect to the obligation of Borrower to repay the Loans, as the
case may be.
(b)    Each of the Borrower and Guarantor each has the right and power and has
obtained all authorizations necessary to execute and deliver this Amendment and
all documents required to be delivered in connection herewith and to perform its
respective obligations hereunder and under the Credit Agreement (as amended by
this Amendment) and the other Loan Documents in accordance with their respective
terms. This Amendment and all documents required to be delivered in connection
herewith has been duly executed and delivered by duly authorized officers,
managers, partners, trustee(s), or directors (as applicable) of the Borrower and
Guarantor and is a legal, valid and binding obligation of the Borrower and/or
Guarantor (as applicable), enforceable against each party thereto in accordance
with their respective terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations contained herein or therein may be limited by equitable principles
generally.
(c)    There is no action, suit, investigation or proceeding, pending or
threatened, in any court or before any arbitrator or governmental authority,
that has a reasonable probability of materially adversely affecting Borrower or
Guarantor or any transaction contemplated hereby or by the Loan Documents, or
the ability of Borrower or Guarantor to perform their respective obligations
under this Amendment or the other Loan Documents as modified and amended hereby.
(d)    Each of the Borrower and Guarantor is duly organized and validly existing
in its state of organization. The undersigned persons are duly authorized to
execute and deliver, on behalf of the Borrower and Guarantor, as applicable,
this Amendment and all documents required to be delivered in connection
herewith.
(e)    The amendments to the Credit Agreement and other Loan Documents set forth
in this Amendment are not intended as and do not constitute novations of any of
the obligations reflected in the Credit Agreement or any of the other Loan
Documents.


6.    The effectiveness of this Amendment is subject to receipt by the Lender of
each of the following, each in form and substance satisfactory to the Lender:
(a)    a counterpart of this Amendment duly executed by the Borrower and
Guarantor;
(b)    payment by Borrower of Twenty Nine Thousand and No/100 Dollars
($29,000.00);





--------------------------------------------------------------------------------





(c)    a current Certificate of Existence/Good Standing for the Borrower and
Guarantor issued by the jurisdiction in which such entity is organized;
(d)    original counterparts of resolutions from the Borrower and Guarantor
authorizing the execution and delivery of this Amendment;
(f)    such other documents, instruments and agreements as the Lender may
reasonably request.
7.    The failure of the Borrower or Guarantor to perform any of its obligations
under this Amendment or the falsity of any representation or warranty made
herein shall, at the option of the Lender, constitute an Event of Default under
the Credit Agreement and each of the Loan Documents.
8.    THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF SOUTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE. In the event no party makes demand for
arbitration pursuant to Section 7.11 of the Credit Agreement, any legal suit,
action or proceeding arising out of or relating to this Amendment, the Credit
Agreement, any of the Transaction Documents, the transactions contemplated
hereby or thereby shall be instituted in the Federal Courts of the United States
of America or the State Courts of the State of South Carolina and County of
Charleston, and the Borrower and Guarantor irrevocably submit to the exclusive
jurisdiction of such courts in any such suit, action, or proceeding. The
Borrower and Guarantor irrevocably waive and agree not to plead or claim in any
such court that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.
9.    This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns. No party shall
transfer or assign any of their respective rights or obligations hereunder
without the prior written consent of the Lender.
10.    Except as expressly herein amended, the terms and conditions of the
Credit Agreement and each of the other Loan Documents remain in full force and
effect. The amendments and modifications contained herein shall be deemed to
have prospective application only, unless otherwise specifically stated herein.
If any provision of any of this Amendment or of any Loan Document, as amended
hereby, is determined to be illegal, invalid or unenforceable, such provision
shall be fully severable and the remaining provisions shall remain in full force
and effect and shall be construed without giving effect to the illegal, invalid
or unenforceable provisions. The Borrower and Guarantor will execute such
additional documents as are reasonably requested by the Lender to reflect the
terms and conditions of this Amendment, and will cause to be delivered such
additional certificates, legal opinions and other documents as are reasonably
required by the Lender.
11.    The Borrower hereby agrees that all fees, expenses and costs incurred by
the Lender (including, without limitation, fees, expenses and costs of Lender’s
counsel) in negotiating, preparing, reviewing and granting the amendment set
forth herein shall, to the extent not paid or invoiced as of the date hereof, be
paid by it upon demand as fees, costs and expenses incurred in connection with
the Credit Agreement.
12.    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Amendment to produce or account for more than one such
counterpart for each of the parties hereto. Delivery by facsimile by any of the
parties hereto of an executed counterpart of this Amendment shall be as
effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.
Each counterpart hereof shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns.
13.    In consideration of the modifications set forth in this Amendment,
Borrower and Guarantor each releases and holds harmless the Lender and its
officers, employees, agents, affiliates, parent companies, and subsidiaries from
and against any claim, action, suit, demand, cost expense or liability of any
kind relating to the transactions





--------------------------------------------------------------------------------





contemplated by the Loan Documents, the administration thereof or any business
communications and dealings among Borrower, and/or Guarantor and the Lender
concerning the Loans through the date of execution hereof.
14.    The Guarantor, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, hereby consents to and joins in this Amendment
and hereby declares to and agrees with the Lender that: (a) the guaranty
agreement entered into by the Guarantor, is and shall continue in full force and
effect for the benefit of Lender with respect to the obligations secured
thereby, as amended by this Agreement, (b) there are no offsets, claims,
counterclaims, cross-claims or defenses of the Guarantor with respect to such
guaranty nor, with respect to the obligations secured thereby, (c) that the
guaranty is not released, diminished or impaired in any way by this Amendment or
the transactions contemplated hereby, and (d) such guaranty, as amended by this
Agreement, is hereby ratified and confirmed in all respects. Guarantor
acknowledges that without this consent and reaffirmation, the Lender would not
execute this Agreement or otherwise consent to its terms.
15.    This Amendment shall, upon satisfaction of the items set forth in
Section 6 above, be effective as of the date set forth above. Thereafter, this
Amendment shall be binding upon and inure to the benefit of the Borrower, the
Lender, each of the other parties to the Loan Documents and each of their
respective successors and assigns.


(SIGNATURE PAGE(S) ATTACHED)











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Borrower and Lender have set their respective hands and
seals as of July 27, 2018.


DEBTOR:


Vicon Industries, Inc.    


By:         /s/ John M. Badke
Name:        John M. Badke
Title:         COO




GUARANTOR:


IQinVision, Inc.


By:         /s/ John M. Badke
Name:         John M. Badke
Title:         COO






LENDER:


NIL Funding Corporation    


By:         /s/ Michael Bender
Name:         Michael Bender
Title:         Secretary











